Motion *840for leave to appeal to the Court of Appeals granted. [See ante, p. 66.] The court hereby certifies that the following questions of law have arisen herein which in its opinion ought to be reviewed by the Court of Appeals: 1. Was the Public Service Commission’s determination as to the amount properly to be deducted for such depreciation as existed in the petitioner’s properties, as of November 1, 1932, in arriving at the rate base, made in conformity with law? 2. Was the Public Service Commission’s determination as to an additional amount properly to be deducted for such depreciation as existed in the petitioner’s properties, as of December 31, 1934, in arriving at the rate base, made in conformity with law? 3. Was the Public Service Commission’s determination by which it deducted in arriving at the rate base the sum of money representing amounts advanced by consumers for extensions, the title to which is in the petitioner, made in conformity with law? Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.